Citation Nr: 1415922	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-00 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected right knee degenerative arthritis.  


REPRESENTATION

Veteran represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to April 1984. This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain clarification.  In October 2009 a VA-authorized examiner opined that hearing loss is at least as likely as not due to noise exposure in military service.  However, audiometric testing revealed that the Veteran did not have a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2013).  Because the record indicates possible worsening of the Veteran's hearing loss, it suggests the potential existence of hearing loss for VA purposes.  A new examination is thus warranted. 

Remand is required for current findings regarding the Veteran's service-connected right knee degenerative arthritis.  The Veteran's right knee was last examined in December 2009.  In his January 2011 substantive appeal, the Veteran indicated that his right knee had worsened.  A new examination is thus warranted.  


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter asking him to identify any private treatment received for his hearing loss and knee conditions since August 2009 and enclose the necessary authorization form.  Any identified records must be obtained and associated with the claims file.  

2.  Schedule the Veteran for a VA audio examination to assess whether he has a current hearing loss for VA purposes.

3.  After any additional treatment records are associated with the claims file, schedule the Veteran for a VA examination and provide the examiner with the electronic and paper claims file.  The examiner must review the claims file and document such consideration.  The following must also be completed:

(a)  Examine the Veteran and complete the Knee and Lower Leg Conditions Disability Benefits Questionnaire.

(b)  Describe the extent of any weakened movement, excess fatigability, incoordination, and pain on movement.  If feasible, this description should be expressed in terms of the degree of additional range-of-motion loss.  

Express an opinion as to whether there would be additional limits on functional ability on repeated use or during flare-ups (as reported by the Veteran), including due to pain, and, if feasible, express this in terms of the degree of additional range-of-motion loss.

(c)  Provide an explanation for all opinions.  If an opinion cannot be given without resorting to mere speculation, explain why that is the case.

4.  After completing the above development and any other development deemed appropriate, readjudicate the claims that are the subject of this Remand.  If the benefits sought are not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the claims file to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


